Allow me to begin my
remarks by congratulating you, Mr. President, on your
election to the presidency of the fifty-fifth session of
the General Assembly. I wish you much success in
guiding the Assembly to a fruitful outcome and I
pledge to you the full support of the Liechtenstein
delegation. I would also like to congratulate the newest
Member, Tuvalu, on its admission to the United
Nations and in particular, to welcome Tuvalu into the
group of small countries.
24

I have had the honour of participating in the
general debate before, but this year is very special. It
marks the tenth anniversary of Liechtenstein's
membership in the United Nations. I would therefore
like to include in my remarks some of the issues to
which Liechtenstein attaches particular importance in
its United Nations engagement. For Liechtenstein, as
for many other countries, the United Nations stands for
the protection of human rights and human dignity and
for the promotion of common values.
The United Nations has been particularly
challenged during the last 12 months in playing its
rightful role in the pursuit of peace and security.
Although remarkable efforts have been made, some
conflict situations still do not allow for effective
peacekeeping to take place. When the Secretary-
General called last year for a culture of prevention, my
delegation fully supported his ideas and we still believe
that the prevention of conflicts must be the key concept
in the maintenance of peace. We all know that
preventing conflicts can save hundreds of thousands of
lives. Political energy and enormous financial
resources can be used for other purposes. The term
`culture of prevention' entails a comprehensive
approach to different kinds of problems. However,
preventive approaches can be perceived as a threat to
the sovereignty of a State. The classic notion of the
term obviously no longer enables us to cope with the
changed realities of the world. The sovereignty of
States remains a cornerstone of the United Nations.
Creating a culture of prevention is therefore a process
that requires a concerted effort by the United Nations
membership as a whole. Addressing the root causes of
so many of today's internal conflicts will constitute a
further step in meeting this humanitarian, political and
economic necessity. Liechtenstein has for several years
promoted ideas and suggestions on a preventive
approach with regard to problems arising from the
application of the right of self-determination. It is time
to free ourselves of biased and obsolete thinking and to
recognize that the effective application and exercise of
the right of self-determination is the basis for
preventing internal conflicts and the violent
disintegration of States.
The adoption of the Rome Statute of the
International Criminal Court (ICC) in 1998 was an
historic step. The conclusion of the work on the
elements of crimes and the rules of procedure by the
Preparatory Commission this summer was a further
step forward, and the ratification process is promising.
We hope to be able to contribute to the entry into force
of the Statute soon. It is of crucial importance that the
integrity of the Rome Statute be maintained throughout
the remaining work to be done by the Preparatory
Commission. The qualities of the ICC have often been
praised. The ICC's potential for prevention is certainly
one of its outstanding characteristics. An effective
criminal court will make an important contribution to
terminating the practice of impunity which has
prevailed for so long without being seriously
challenged.
Liechtenstein has always supported enhanced
United Nations cooperation with regional
organizations, inter alia,  the Organization for Security
and Cooperation in Europe (OSCE) as well as the
Council of Europe, in particular in the areas of human
rights, conflict prevention and post-conflict
rehabilitation.
The promotion and protection of human rights
can also contribute to the prevention of conflicts. This
is more than a legitimate concern for all of us  it is
our duty. Ever since Liechtenstein became a Member of
the United Nations 10 years ago, this issue has been a
top priority. In recent years, human rights have become
more important in foreign policy and in the world
economy. There is increased awareness that human
rights issues cannot be considered in an isolated
manner, since there is a clear connection between
human rights and economic prosperity, social welfare,
and peace and security.
The full enjoyment of human rights and
fundamental freedoms by women must be the basis for
full equality in a stable society and we must continue
to take further action in order to achieve the full
advancement and empowerment of women. Together
with 12 women Foreign Ministers, I last night signed a
letter addressed to the Secretary-General in which we
noted the special needs of women in HIV/AIDS
prevention, care and treatment, and called upon the
United Nations membership to take into account the
need for an enhanced availability of education, testing,
counselling, care and treatment designed to address the
specific needs of women and girls.
Liechtenstein fully supports the fight against
transnational organized crime, in particular trafficking
in persons, and offences against children as well as the
fight against money laundering. Financial crime is
25

increasingly a key concern in today's open and global
financial world, which is characterized by the high
mobility of funds and the rapid development of new
payment tools. In our view, international cooperation in
the global fight against money laundering can only be
enhanced if all international financial services centres
work towards full implementation of internationally
agreed standards, and my Government therefore fully
supports the objectives of the United Nations Global
Programme against Money Laundering (GPML)
Forum. The approach must, however, be transparent,
inclusive and non-discriminatory, and the positive
action already taken or being taken by individual
countries must be properly recognized. Any punitive
approach, including the establishment of lists and the
imposition of sanctions on individual jurisdictions, as
well as the failure to distinguish between the fight
against money laundering and tax issues, runs counter
to the spirit of international cooperation. We therefore
regret, in particular, recent proceedings by some
international and regional bodies directed against
certain financial centres, including Liechtenstein. The
lack of transparency and the manner in which this was
done are not in conformity with the established
principles and procedures of international cooperation.
These established principles and procedures must
guide the cooperation between States and the resolution
of difficulties they may have. International cooperation
must be handled in the same way when large States are
dealing with small States and when small States are
dealing with large States. No organization should be
allowed to depart from established practice in
international relations. Cooperation by small States
must never be interpreted as capitulation; cooperation
implies consideration of the rights and interests of all.